UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21092 OCTuS, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0013439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Research Park Drive, Suite 110, Davis, California95618 (Address of principal executive offices) (530) 564-0200 (Issuer’s Telephone Number) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of August 23, 2010, the registrant had 45,624,072 shares of common stock outstanding. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Page Explanatory Note 1 Item 1.Financial Statements 3 Consolidated Balance Sheets as ofJune 30, 2010 and December 31, 2009 (Unaudited) 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 20 Item 4.Controls and Procedures 20 PART II. OTHER INFORMATION Item 1.Legal Proceedings 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults upon Senior Securities 24 Item 4.Submission of Matters to a Vote of Security Holders 24 Item 5.Other Information 24 Item 6.Exhibits 26 SIGNATURES 27 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (the “Form 10-Q/A”) is being filed to amend our quarterly report on Form 10-Q for the period ended June 30, 2010, that we filed with the Securities and Exchange Commission (the “SEC”) on August 23, 2010.This Form 10-Q/A revises or amends the following items, in response to comments that we received from the SEC in connection with their review of the Form 10-Q: · Part I, Item 1, to revise the financial statements and notes to disaggregate product revenues, and add disclosure concerning the Company’s revenue recognition policy, and to revise Note 8 to the financial statements to clarify specifc terms of a license agreement. · Part 1, Item 1 Financial Statements to add additional information related to our predecessor entity on the o Consolidated Balance Sheets as of December 31, 2009; o Consolidated Statements of Operations for the period from January 1, 2010 through June 29, 2010, prior to the purchase of Quantum Energy Solutions, on June 30, 2010; o Consolidated Statements of Cash Flow for the same period. · Part 1, Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations to provide discussion on our predecessor entity’s financial condition and results of operations for periods presented in the financial statements. · Part I, Item 4, to revise the disclosures concerning the Company’s controls and procedures. · Part II, Item 2, to expand disclosures concerning recent sales of unregistered securities. This amended Form 10-Q/A does not attempt to modify or update any other disclosures set forth in the original Form 10-Q, or to provide a general update or discussion of other developments of the Company after the date of the original filing.All information contained in this Form 10-Q/A and the original Form 10-Q is subject to updating and supplementing as provided in the periodic reports that we have filed and will file after the original filing date with the Securities and Exchange Commission.This Form 10-Q/A does not include the items from the original Form 10-Q that are not being amended.Accordingly, it should be read in conjunction with the original Form
